Citation Nr: 1221776	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-23 379	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty in the military during World War II, from July 1942 to November 1943.  He died in December 2003.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

Because of her age, the Board advanced the appellant's claim on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

In July 2010 and May 2011, the Board remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, in part, for a medical nexus opinion concerning whether the Veteran's service-connected asthma, including especially medication he took for treatment of it, either caused or contributed substantially or materially to him committing suicide from a gunshot wound to the head.  The AMC obtained this requested opinion in September 2010, and an addendum opinion in June 2011.  The case was subsequently returned to the Board.  The Board, however, since has learned of the Appellant-widow's death, so her appeal must be dismissed.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 1942 to November 1943; the appellant is his widow.

2.  On June 13, 2012, so during the pendency of this appeal, the Board was notified of her death in January 2011.



CONCLUSION OF LAW

Because of her death, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


